DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burghoorn [US 6,507,388 B2] in view of Kim et al. [US 2013/0113925 A1].

Regarding claims 1 and 16, Burghoorn discloses an apparatus / a method (Figs. 1, 3, 6) comprising: 
a vacuum chamber (VC); 
a stage (WT) disposed in the vacuum chamber (VC) that is configured to secure a wafer (W); 
a laser light source (80) disposed outside the vacuum chamber (as shown in Fig. 6); 

an achromatization and polarization unit (Col. 7 line 43-Col. 8 line 24).

Burghoorn does not teach wherein the laser light source includes a plurality of lasers and wherein the achromatization and polarization unit receives light from the optical fiber.
However, providing collimation and polarization to the light received from the optical fiber is a suitable alternative the system of Burghoorn wherein the polarization is provided in the source and maintained in the optical fiber (Col. 7 lines 1-21). Such an example of a plurality of lasers and the suitable alternative arrangement of the achromatization and polarization unit to receive the light from the optical fiber is disclosed by Kim et al. (as shown in Figs. 3 and 5, see also paragraphs [0021] and [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of lasers and the suitable alternative arrangement of the achromatization and polarization unit, as taught by Kim et al. in the system of Burghoorn because such a modification provides a suitable alternative arrangement for a measurement tool wherein the production line can be improved (paragraph [0029] of Kim et al.).

Regarding claims 2 and 17, Burghoorn discloses further comprising an electron beam source that directs an electron beam at the stage (as shown in Figs. 1, 3, 6, see also Col. 5 lines 30-34).

Regarding claims 3 and 18, Burghoorn discloses wherein the optical fiber transmits light at a wavelength from 200 nm to 2000 nm (Col. 7 lines 15-20).

Regarding claims 4-9, Burghoorn in view of Kim et al. discloses wherein the laser light source includes a plurality of lasers and a plurality of dichroic mirrors, wherein the laser light source further includes a plurality of lasers, a polarization-dependent beam splitters, and a plurality of half-wave plates, wherein the optical fiber is a multi-mode fiber, wherein the optical fiber is a single-mode fiber, further comprising a wave plate disposed in the vacuum chamber that receives the light from the optical fiber, wherein the wave plate is a half-wave or a quarter-wave plate (Col. 7 lines 1-20 of Burghoorn and as shown in Figs. 3 and 5, see also paragraphs [0021] and [0023] of Kim et al.).

Regarding claims 10-12 and 19, Burghoorn in view of Kim et al. discloses wherein the achromatization and polarization unit includes: a turning mirror disposed in the vacuum chamber, wherein the turning mirror receives the light from the optical fiber and is configured to direct the light from the optical fiber at the stage; and at least one achromatized lens disposed in the vacuum chamber, wherein the achromatized lens is configured to collimate the light received from the optical fiber and/or image the light onto the wafer, wherein the achromatization and polarization unit includes a curved mirror, wherein the curved mirror is spherical or parabolic, wherein the light from the laser light source is at more than one wavelength (Col. 6 line 52-Col. 7 line 60 of Burghoorn and as shown in Figs. 3 and 5, see also paragraphs [0021] and [0023] of Kim et al.).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burghoorn as modified in view of Sell et al. [US 2003/0007539 A1].

Regarding claims 13-15, Burghoorn as modified discloses wherein the apparatus, as applied above.

Burghoorn as modified does not teach further comprising a flange around the optical fiber, wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer component disposed around the optical fiber; and a polymer layer disposed between the optical fiber and the outer component, wherein the polymer layer is radially compressed to form a hermetic seal, wherein the hermetic seal between the wall and the tube further includes using a metal-to-metal seal, wherein the flange is an elastomer seal, and wherein the elastomer seal is radially compressed to form a hermetic seal.
However, Sell et al. discloses a flange around the optical fiber, wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer component disposed around the optical fiber; and a polymer layer disposed between the optical fiber and the outer component, wherein the polymer layer is radially compressed to form a hermetic seal, wherein the hermetic seal between the wall and the tube further includes using a metal-to-metal seal, wherein the flange is an elastomer seal, and wherein the elastomer seal is radially compressed to form a hermetic seal (paragraph [0057], see also Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a hermetic seal, as taught by Sell et al. in the system of Burghoorn as modified wherein the flange is disposed in the wall of the vacuum chamber, and wherein the flange includes: an outer .

Response to Arguments

Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882